DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-105218.
Re clm 1, JP’218 disclose a rotation induction device (Fig. 1) for a vehicle, comprising: an upper case (C) having a piston rod (R, Fig. 3) disposed therethrough; a lower case (B) disposed adjacent to the upper case and having the piston rod disposed therethrough; a center plate (D) between the upper case and the lower case such that the piston rod passes through the center plate, and configured to induce rotation of one or both of the upper case and the lower case; and a lubricant retention part (25 and 23) disposed on the lower case, and configured to store a lubricant therein.
Re clm 2, JP’218 further discloses the upper case comprises: an upper cover part (41) configured to cover a first surface (upper surface of D) of the center plate, the upper cover part defining an upper hole (40) through which the piston rod passes; and an upper blocking part (46 and 49) disposed at a periphery of the upper cover part, and configured to block an inflow of foreign matters.
Re clm 3, JP’218 further discloses the lower case comprises: a lower cover part (21) configured to cover a second surface (lower surface of D) of the center plate, the lower cover part defining a lower hole (20) through which the piston rod passes; and a lower blocking part (28) disposed at a periphery of the lower cover part, and configured to block an inflow of foreign matters.
Re clm 4¸ JP’218 further discloses the upper blocking part comprises: an upper blocking hook part (49) extended toward the lower case along the periphery of the upper cover part; and an upper blocking protrusion part (46) protruding from the upper cover part toward the lower case, and disposed to face the upper blocking hook part across a space (radial gap between 46 and 49).
Re clm 9, JP’218 further discloses the lubricant retention part comprises a first lubricant retention part (23) protruding from the lower case toward the upper case and covering an inner peripheral surface of the center plate; and a second lubricant retention part (25) protruding from the lower case toward the upper case and covering an outer peripheral surface of the center plate.
Re clm 10, JP’218 further discloses a height of the lubricant retention part is in the range of 50% to 90% of a height of the center plate (23 is as tall as D, Fig. 1-2).
Re clm 11, JP’218 further discloses one or more of the upper case, the lower case, and the center plate are composed of a synthetic resin material ([0030]).
Re clm 13, JP’218 further discloses and a position guide part (44 and 25) formed on one or both of the upper case and the lower case, and configured to guide a position of the center plate.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watai U.S. 2008/0310780.
Re clm 1, Watai disclose a rotation induction device (Fig. 1) for a vehicle, comprising: an upper case (3) having a piston rod (73, Fig. 4) disposed therethrough; a lower case (5) disposed adjacent to the upper case and having the piston rod disposed therethrough; a center plate (4) disposed between the upper case and the lower case such that the piston rod passes through the center plate, and configured to induce rotation of one or both of the upper case and the lower case; and a lubricant retention part (34 and 36) disposed on the lower case, and configured to store a lubricant therein.
Re clm 12, Watai further discloses a friction restraint part (6) formed on one or both of the upper case and the lower case, and configured to restrain friction with the center plate ([0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 4 above, and further in view of Lim KR 20110035223.
JP’218 discloses all the claimed subject matter as described above.
Re clm 5¸ JP’218 further discloses the lower blocking part comprises: a lower blocking locking part (at 27a) disposed along the periphery of the lower cover part, and defining a groove (at 48b) into which the upper blocking hook part (especially 27a) is configured to be locked and fixed; and a lower blocking protrusion part (28) protruding from the periphery of the lower cover part toward the upper case, and disposed in the space between the upper blocking hook part and the upper blocking protrusion part (28 is between 46 and 49).
JP’218 does not disclose a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters.
Lim teaches a similar device comprising a lower blocking dropping part (125, Fig. 3) extended from the periphery of the lower cover part toward an end of the upper blocking hook part (117) so as to drop foreign matters for the purpose of forming a labyrinth seal at the outer diameter side of the device to effectively block entry of foreign matter (page 5: lines ;page 5: the last line to page 6: line 2).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters for the purpose of forming a labyrinth seal at the outer diameter side of the device to effectively block entry of foreign matter.
Re clm 6, the improvement of Lim further discloses the upper blocking hook part comprises an upper inclined surface (lower surface of 117) formed thereon, and the lower blocking dropping part comprises a lower inclined surface (upper surface of 125 facing 117) corresponding to the upper inclined surface. It is noted that the claims do not set forth a reference datum from which “inclined” is measured. Any arbitrary reference can be chosen from which the surfaces in Fig. 3 of Lim are inclined.
Assuming inclined is defined relative to the radial direction of the device:
Lim does not disclose the upper blocking hook part comprises an upper inclined surface  formed thereon, and the lower blocking dropping part comprises a lower inclined surface corresponding to the upper inclined surface.
It would have been obvious to one of ordinary skill in the art to modify labyrinth path shape of Lim and provide the upper blocking hook part comprises an upper inclined surface  formed thereon, and the lower blocking dropping part comprises a lower inclined surface corresponding to the upper inclined surface, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B). 
Re clm 7¸ the improvement of Lim further discloses the upper inclined surface is disposed on an outer end of the upper blocking hook part (117, Fig. 3).
Re clm 8, JP’218 further discloses the lower blocking protrusion part (28) overlaps with the upper blocking protrusion part (46).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 4 above, and further in view of Morishige US 2014/0270609.
JP’218 discloses all the claimed subject matter as described above.
Re clm 5¸ JP’218 further discloses the lower blocking part comprises: a lower blocking locking part (at 27a) disposed along the periphery of the lower cover part, and defining a groove (at 48b) into which the upper blocking hook part (especially 27a) is configured to be locked and fixed; and a lower blocking protrusion part (28) protruding from the periphery of the lower cover part toward the upper case, and disposed in the space between the upper blocking hook part and the upper blocking protrusion part (28 is between 46 and 49).
JP’218 does not disclose a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters.
Morishige teaches a similar device comprising a lower blocking dropping part (portion of 3 at C, Fig. 4; 50, Fig. 9) extended from the periphery of the lower cover part toward an end of the upper blocking hook part (bottom of 11) so as to drop foreign matters for the purpose of preventing washing water from a high pressure washer from invading the bearing space ([0064]).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a lower blocking dropping part extended from the periphery of the lower cover part toward an end of the upper blocking hook part so as to drop foreign matters for the purpose of preventing washing water from a high pressure washer from invading the bearing space.
Re clm 6, the improvement of Morishige further discloses the upper blocking hook part comprises an upper inclined surface (sloped surface below 30, Fig. 6) formed thereon, and the lower blocking dropping part comprises a lower inclined surface (50, Fig. 9) corresponding to the upper inclined surface. 
Re clm 7¸ the improvement of Morishige further discloses the upper inclined surface is disposed on an outer end of the upper blocking hook part (sloped portion of below 30 in Fig. 6 is in same location as Fig. 3 of Applicant’s drawings).
Re clm 8, JP’218 further discloses the lower blocking protrusion part (28) overlaps with the upper blocking protrusion part (46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi U.S. 2018/0370317 discloses similar center plate shapes in Fig. 10 as well as a groove (54, Fig. 8) in the surface opposing the center plate. Yamada U.S. 11,313,412 discloses a groove (344, Fig. 11) in the surface opposing the center plate.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656